DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 					Response to Amendment
This office action is responsive to the arguments presented on 03/09/2022.  As directed by the response: claim 24 has been amended and claims 1-20, 22 and 28 are canceled.  Thus, claims 21 and 23-27 are presently pending in the application.
Response to Arguments
Applicant argues on pages 4-5, the prior art Araujo does not disclose panels 10, 12 that forms a seam between overlapped pair of edges let along “a non-interfering seam between the overlapped pair of edges.” The examiner respectfully disagrees. The primary reference, Keller et al. discloses Keller et al. discloses an implant delivery sleeve, comprising a sheet of fabric (paragraph [0018]), wherein the sheet of fabric is in the shape of a frusto-conical sleeve with an open proximal end 12 and an open distal end 14 (as seen in Figures 1-3 and paragraph [0018]). Keller et al. further discloses adhering the fabric together using welding or heat treatment to seal the seams, wherein Keller discloses in Figures 1-3, the seam forms a non-interfering seam (there are no closed ends, the proximal and distal ends are open). The secondary reference Araujo was 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al. U.S. Publication 2009/0204107 in view of Araujo et al. U.S. Publication 2005/0005482.
Regarding Claims 21, 26, Keller et al. discloses an implant delivery sleeve, comprising a sheet of fabric (paragraph [0018]), wherein the sheet of fabric is in the shape of a frusto-conical sleeve with an open proximal end 12 and an open distal end 14 (as seen in Figures 1-3 and paragraph [0018]). Keller et al. further discloses adhering the fabric together using welding or heat treatment to seal the seams (paragraphs [0020] and [0032]), wherein Keller discloses in Figures 1-3, the seam forms a non-interfering seam (there are no closed ends in the Keller device, the proximal and distal ends are open). The sleeve is able to be manipulated by a user’s However, Keller et al. does not expressly disclose adhering the fabric using the adhesive tape to form a seam between the overlapping edges, wherein the adhesive tape is configured to provide a visible landmark along the sleeve. Araujo et al. teaches a sleeve 5 (as seen in Figures 1-2) in the same field of endeavor forming a translucent nylon pouch (paragraphs [0025-0026]), the sleeve 5 joined along a pair of edges 10 and 12 are formed separately and attached to one of the panels by an adhesive, the adhesive dries or cools to form seams 14, 16, 17 (paragraph [0025], [0027] and [0034]) between the overlapping edges 10, 12 using an adhesive tape (paragraph [0027]), wherein the adhesive tape is configured to provide visibility along the sheet because the layer of adhesive is located on opposite sides and form a pouch defining a receiving chamber (as seen in Figures 1-2 and paragraphs [0025-0027] and [0038]). Furthermore, Araujo et al. teaches wherein the sleeve comprises indicia to facilitate easier observation of the detachment of the sealing elements 20, 30 (paragraph [0038]). This teaching can be applied to the sealed seams of the Keller device to allow for the proper visualization of the sides that are to be sealed together to form a unitary sleeve. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Keller's conical sleeve to further include adhesive tape along the two sides of the seam as taught by Araujo et al. for the purpose of proper visualizing the sides that are to be sealed together to form a pouch defining a receiving chamber. Keller et al. teaches using welding to seal the seams, modifying the seams to be adhered using an 
Regarding Claims 25, 27, Keller et al. discloses the interior of the sleeve is lubricated which are activated by being moistened (paragraph [0030]), wherein the lubrication occurs in a pre-lubricating step wherein the interior sleeve contains an implant (which is in the shape of a ball, having the ordinary term meaning a round or roundish mass), wherein inserting the lubricated (KY sterilized implant) within the interior of the device would perform the function of filling the sleeve with a “liquid” and the sleeve is closed by an object, wherein the object is a ball (since the round implant has to be forced out of the small distal end 14, see paragraph [0029]). Furthermore, the limitation “is filled with a liquid,” and “the distal end of the sleeve is closed by an object” is a product by process limitation, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Examiner has determined that the resultant structure of the product by process claim to be: an implant delivery sleeve comprising a sheet having a frusto-conical sleeve, overlapped pair of edges, adhesive tape to form a seam and open proximal and distal end. 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al. U.S. Publication 2009/0204107 in view of Araujo et al. U.S. Publication 2005/0005482 as applied in the claim rejections above and further in view of Martin U.S. Patent 6,790,238.
Regarding Claim 23, Keller et al. does not expressly disclose the sleeve comprises of a fabric formed from rip-stop material.  Martin teaches a medical apparatus #30 comprising of a "sleeve" #10 in Figures 1-3, 6-7 comprising of a fabric formed from a material having a low coefficient of friction analogous to the Keller’s material, the sleeve 10 being formed by overlapping edges to create a sealed seam.  Martin further teaches the fabric is formed from a rip-stop nylon for the purpose of creating a fabric that is thin, pliable, and has a low coefficient of friction (column 4, lines 22-58).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Keller’s apparatus to further include a rip-stop nylon material as taught by Martin for the purpose of creating a sleeve with a fabric that is thin, pliable and has a low coefficient of friction. 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al. in view of Araujo et al. and further in view of Martin applied in the claim rejection above and further in view of Conrad et al. U.S. Patent 5,323,725.  
Regarding Claim 24, Keller et al. as modified by Araujo and Martin discloses a medical apparatus comprising of a sleeve comprising rip-stop nylon (as described in the claim rejections above).  However, Keller et al. as modified by Araujo and further modified by Martin does not expressly disclose wherein the rip-stop nylon is between about 0.75 and 2.25 ounce weight material per sail maker’s yard. Conrad et al. teaches nylon having a weight material per sailmaker's yard at 0.75 and 2.25 ounce (Abstract and column 1, lines 24-35) for the purpose of modifying the nylon to be light, medium or heavy depending on the desired load conditions (column 1, lines 25-57).  Therefore it would have been obvious to one having ordinary skill in the art to modify Keller’s apparatus to further include nylon fabric having between 0.75 to 2.25 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774